UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

 

SHARMA RAAMANUJ,

-against-

ZAIKA FOOD COMPANY LLC (D/B/A ZAIKA),
MANDEEFEP S OBEROI, and POOJA S PATEL,

Plaintiff,

Defendants.

 

 

ANALISA TORRES, District Judge:

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: 7/9/2021

 

20 Civ. 4317 (AT)

ORDER

The Court has received Plaintiff's letter dated July 7, 2021. ECF No. 44. Accordingly, by
July 21, 2021, Plaintiff shall file an amended default motion or voluntarily dismiss this case pursuant
to Federal Rule of Civil Procedure 41(a)(1)(A)(i), which provides that a Plaintiff may dismiss an
action by filing “a notice of dismissal before the opposing party serves . . . an answer[.]”

SO ORDERED.

Dated: July 9, 2021

New York, New York

On-

 

ANALISA TORRES
United States District Judge
